Citation Nr: 1452869	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-03 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



WITNESSES AT HEARING ON APPEAL

The appellant and her son
ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to October 1966.  He died in January 2004, and the appellant is his surviving spouse.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

A Board hearing was held before the undersigned Veterans Law Judge at the RO in June 2014.  A transcript of the hearing is of record.

The Virtual VA electronic claims file contains a copy of the June 2013 hearing transcript.  The Veterans Benefits Management System does not contain any documents.

The merits of the claim for service connection for the cause of the Veteran's death are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 2005 rating decision, the RO denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  The appellant was notified of the decision the following month and did not appeal or submit new and material evidence within the one-year period thereafter.

2.  The evidence received since the July 2005 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying claim.


CONCLUSIONS OF LAW

1.  The July 2005 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.201, 20.302, 20.1103 (2014).

2.  The evidence received subsequent to the July 2005 rating decision is new and material, and the claim of service connection for the cause of the Veteran's death is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In a July 2005 rating decision, the RO denied the appellant's claim of service connection for the cause of the Veteran's death, finding that there was no evidence that the Veteran was exposed to herbicides.  The appellant was notified of this decision, but she did not appeal it or submit new and material evidence within the one-year appeal period.  Therefore, this decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The evidence received since this rating decision includes a written submission from the Veteran's fellow service member in which he reported going "on land for R&R" with the Veteran.  He also indicated that there were brown river patrols.  See June 2014 written statement from G.M. (initials used to protect privacy).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This evidence was not previously considered by the RO, relates to an unestablished fact necessary to substantiate the claim (the Veteran's claimed herbicide exposure), and could reasonably substantiate the claim were it to be reopened by triggering VA's duty to assist.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for the cause of the Veteran's death is reopened. 


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for the cause of the Veteran's death is reopened.


REMAND

In light of the reopening of the underlying claim and the appellant's contentions in this case, the Board finds that additional development regarding the Veteran's claimed herbicide exposure is necessary.  

The record reflects that the Veteran was assigned to the U.S.S. Koiner when it was in the official waters of the Republic of Vietnam on multiple occasions in 1965 and 1966.  See May 2004 and July 2004 3101 printouts.  The Board notes that the claims file contains a computer screenshot of an April 2005 Joint Services Records Research Center (JSRRC) response regarding the Veteran's service on the U.S.S. Koiner.  However, that screenshot does not show the complete text of the response.

In addition, the lay statements submitted by the appellant, including from the Veteran's fellow service members, assert that the vessel was accidentally sprayed with Agent Orange during one of these times.  See, e.g., May 2009 (dated March 2009) written statement from M.C.; June 2014 written statement from daughter.  On review, the Board finds that another attempt to verify this incident is necessary, as outlined below.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ensure that the Veteran's complete service personnel records have been obtained and associated with the claims file.

It is noted that the claims file contains copies of service personnel records received in response to the RO's request in the initial development of the appellant's claim (see June 2004 3101 printout); however it is unclear if these records constitute the entire service personnel file or whether only certain records were sought in connection with that claim.

2.  The AOJ should request that the JSRRC or other appropriate entity review the deck logs and muster rolls/personnel diaries for the U.S.S. Koiner (DER-331) to attempt to verify the appellant's assertion that the vessel was sprayed with herbicides during any time period it was shown to be in the official waters of the Republic of Vietnam from August 1965 to October 1966, as detailed in the May 2004 and July 2004 3101 printouts of record.  If needed, the AOJ should contact the appellant or any other individual who may be able to narrow the timeframe.

All attempts and responses should be documented in the claims file.

3.  The AOJ should obtain a complete version of the April 2005 JSRRC response and associate it with the claims file, as the computer screenshot version currently in the claims file does not show the complete text of the response.

4.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  Further development may include obtaining a VA medical opinion in connection with the appellant's claim.

5.  The case should then be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the appellant and her representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


